          Case 1:19-ml-01023-RBC Document 1 Filed 09/18/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                    ML No. 19-ml-1023
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE E-MAIL ACCOUNT SERVICED BY
 GOOGLE LLC

Reference:  DOJ Ref. # CRM-182-68516; Subject Account:
marekpolakowski66@gmail.com

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Agreement between the United States of America and the Republic of Poland

on the Application of the Treaty between the United States of America and the Republic of

Poland on Mutual Legal Assistance in Criminal Matters signed 10 July 1996, pursuant to Article

3(2) of the Agreement on Mutual Legal Assistance Between the United States of America and

the European Union signed at Washington 25 June 2003, Pol.-U.S., June 9, 2006, S. TREATY

DOC. NO. 109-13 (2006) (hereinafter, the “Agreement”), to execute a request from the Republic

of Poland (“Poland”). The proposed Order would require Google LLC (“PROVIDER”), an

electronic communication service and/or remote computing service provider located in Mountain

View, California, to disclose certain records and other information pertaining to the PROVIDER

account(s) associated with marekpolakowski66@gmail.com, as set forth in Part I of

Attachment A to the proposed Order, within ten days of receipt of the Order. The records and

other information to be disclosed are described in Part II of Attachment A to the proposed Order.
          Case 1:19-ml-01023-RBC Document 1 Filed 09/18/19 Page 2 of 6



In support of this application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Agreement Annex art. 5(1) (authorizing courts to issue orders necessary to execute

the request). In addition, this Court has jurisdiction to issue the proposed Order because it is “a

court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d).

Specifically, the Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.]

section 3512.” 18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue

“a warrant or order for contents of stored wire or electronic communications or for records

related thereto, as provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for

execution of a request from a foreign authority under this section may be filed . . . in the District

of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Poland’s request has been duly authorized



                                                  2
           Case 1:19-ml-01023-RBC Document 1 Filed 09/18/19 Page 3 of 6



by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs, 1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Poland in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Poland are investigating unknown suspect(s) for attempted fraud

and forgery offenses, which occurred in November 2018, in violation of the criminal law of

Poland, specifically, Articles 13, 270 and 286 of the Polish Criminal Code. A copy of the

applicable laws is appended to this application. The United States, through the Office of

International Affairs, received a request from Poland to provide the requested records to assist in




1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
          Case 1:19-ml-01023-RBC Document 1 Filed 09/18/19 Page 4 of 6



the criminal investigation and/or prosecution. Under the Agreement, the United States is

obligated to render assistance in response to the request.

     6.        According to authorities in Poland, on November 5, 2018, the enforcement officer

at a district court located in the Polish town of Tomaszów Mazowiecki (the “Victim”) received

an e-mail message from e-mail account marekpolakowski66@gmail.com (“Account”). In the

e-mail message, the unknown suspect(s) indicated that he was initiating enforcement proceedings

against the State Treasury of the town of Tomaszów Mazowiecki and requested the amount of

PLN 269,000,000 (approximately USD 71,311,900).

     7.        Attached to the e-mail message, the unknown suspect(s) had included documents,

which were determined to be false, that portrayed final rulings by a district court located in a

different Polish town, authorizing pecuniary claims against the State Treasury of the town of

Tomaszów Mazowiecki. The documents were allegedly signed by the Prime Minister, Minister

of Finance, and Head of Tax Office of that town. Attached to the e-mail message was also an

alleged writ of execution from the district court in that town. The Victim did not execute the

request for enforcement and did not pay out the money.

     8.        In order to further the investigation and identify the unknown suspect(s)

responsible for the attempted fraud and forgery scheme, Polish authorities are seeking non-

content information from PROVIDER to locate and identify the user of the Account.

                                    REQUEST FOR ORDER

     9.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Poland

identify and locate the individual(s) who are responsible for the criminal activity under



                                                 4
          Case 1:19-ml-01023-RBC Document 1 Filed 09/18/19 Page 5 of 6



investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of

Attachment A to the proposed Order within ten days of receipt of the Order.



                                                     Respectfully submitted,

                                                     VAUGHN A. ARY
                                                     DIRECTOR
                                                     OFFICE OF INTERNATIONAL AFFAIRS
                                                     OK Bar Number 12199



                                                By: ____________________________
                                                    Ruxandra Barbulescu
                                                    Trial Attorney
                                                    NY Bar Number 2988228
                                                    Office of International Affairs
                                                    Criminal Division, Department of Justice
                                                    1301 New York Avenue, N.W., Suite 800
                                                    Washington, D.C. 20530
                                                    (202) 305-4136 telephone
                                                    (202) 514-0080 facsimile
                                                    Ruxandra.Barbulescu@usdoj.gov




                                                5
          Case 1:19-ml-01023-RBC Document 1 Filed 09/18/19 Page 6 of 6



                       Relevant Provisions of the Polish Criminal Code

Article 13 (Attempt)
§ 1. Whoever with the intent to commit a prohibited act, directly attempts its commission
through his conduct which, subsequently however does not take place, shall be held liable for an
attempt.
Article 270 (Forgery)
§ 1. Whoever, with the purpose of using it as authentic, forges, or counterfeits or alters a
document or uses such a document as authentic shall be subject to a fine, the penalty of
restriction of liberty or the penalty of deprivation of liberty for a term of between 3 months to 5
years.
Article 286 (Misleading Disposition of Property)
§ 1. Whoever, with the purpose of gaining a material benefit, causes another person to
disadvantageously dispose of his own or someone else’s property by misleading him, or by
taking advantage of a mistake or inability to adequately understand the action undertaken shall
be subject to the penalty of deprivation of liberty for a term of between 6 months and 8 years.
Article 294 (Penalties)
§ 1. Whoever commits the offence specified in . . . Article 286 § 1 . . . with regard to property of
considerable value shall be subject to the penalty of deprivation of liberty for a term of between
1 and 10 years.
Article 115 (Property of Considerable Value)
§ 5. Property of considerable value means the property whose value at the time of the
commission of a prohibited act, exceeds two hundred times the level of the lowest monthly
salary.
